Vermont Superior Court
Environmental Division

 

________________________________ _ ___" __________"§€_,TFEF%WCG€IW"`_
ENTRY REGARDING MOTION §NV§H@NMENTALQN;S§@§{§

In re Musty Zonin¢>‘ Permit Docket No. 174-10-10 Vtec

Project: Construction of single family dwelling on previously~subdivided lot.
Applicant: Sherrill Musty -
(Appeal from DRB denial of appeal from Zoning Administrator’s permit determination)

Title: Revised Staternent of Questions and Reconsideration Requests (Filing No. 6)
Filed: March 9, 201 1
Filed By: Appellant Frederick P. Tiballi

Response: None
__“ Granted ___ Denied _X_ Other

By its Entry Orders issued on February 24, 201 l, this Court either dismissed or entered
summary judgment against Applicant Frederick P. Tiballi (“Appellant”) on Questions 1, 3, S(g), 6-
15, 18~20, 2'7-325 34~42, and 47 from Appellant’s Statement of Questions. During the
subsequent pre-trial conference, held on February 28, 2011, the Court requested that Appellant
file a revised Statement of Questions; the explained purpose was to summarize the Questions
remaining for review at trial, now scheduled for l\/larch 15 and 16, 201 1 at the Costello
Courthouse in Burlington.

ln response, Appellant, on l\/iarch 4, 201 1, filed a document entitled as follows;

APPELLANTS’ lsic] REMAINING STATEMENT OF OUSTIONS
RESTATED AND CLARIFIED
AND
Motion For Reconsideration as to Dismissal of Staternent of Question 5(g)
Renewed l\/lotion in re Summary Judgment _ Statement of Questions Remaining.
Associated"l\/lemorandum, Legal Analysis in Support ( Demonstrative EXhibit B)

 

 

(Capitalization, highlight, punctuation, and for'rnatting in the original).

ln the first paragraph of this filing, Appellant gives notice of his new desire to withdraw
his Questions 16(a) and 16(b). We therefore DISMISS those Questions from our planned
consideration at trial.

Appellant uses the rest of the next ten pages of his twenty-one-page filing to provide
explanation for his former Question 5(g), subparts (i) through (Xviii), and why the Court should
reconsider and reverse its prior dismissal of that Question and its subparts. The Court strained
to follow the arguments expressed in this first part of Appellant’s filing, and in the remainder of
the filing. Appellant only begins to address the first Question remaining for consideration at
trial_Appellant’s Question 2_at the bottom of page 10 of his recent filing

’l`he reminder of Appellant’s filing, addressing Questions 2, 4, 5, 16(a) (now dismissed), 17,
21, 22(A)-(P), 23-26,1 and 43-46, is confusing and difficult to follow for two reasons First, it is

 

l Applicant’s recent filing does not address the duplicate Questions 23_26 contained in his original Statement of

Questions. See In re .Mus‘g; Zoning Permit, No. 174-10-10 Vtec, slip op. at 2 n.2 (Vt. Super. Ct. Feb. 2, 2011)
(Durkin, J.).

In re Musty Zoning Permz't, No. il /4-10-10 Vtec (EO on Appellant’s Revised SoQ} (03-09-201 1) Page 2 of 2.

presented in a tracked changes format, although the replaced and added text seem identical
Second, his Questions are accompanied by legal argument. vSuch legal argument can be helpful,
but is more often provided in a separate legal memoranda or trial brief. A statement of questions
merely serves as notice of the legal issues that an appellant preserves for review on appeal; it
does not need to contain legal argument and an opposing party is neither obligated nor allowed to
file a responsive pleading V.R.E.C.P. 5(h),

We find Appellant’s filing wholly unresponsive to the Court’s request that he file a revised
Statement of Questions. We therefore STRIKE Appellant’s filing from the Court docket and direct
that Appellant file a corrected Revised Statement of Questions, no later than Noon on Monday,
March 14, 2011. `Due to the shortness of time between now and the scheduled trial, Appellant
may make his filing by facsimile or other electronic transmission; service upon all parties of
record shall be accomplished in the same manner.

Appellant’s corrected Revised Statement of Questions shall not include any legal
arguments, eitherin support of the remaining Questions or in support of the Questions that the
Court previously di`smissed, and shall not be in a tracked changes format.

The Court has also reviewed the arguments Appellant offers for reconsideration of its prior
dismissal and summary judgment Orders. Appellant offers no new arguments in support of his
reconsideration request, but has merely restated his prior arguments and expressed his
respectful disagreement with the Court’s prior conclusions Reconsideration is not afforded in
such instances See V.R.C.P. 59(e); Appeal of Berezniak, No. 171-9-03 Vtec, slip op. at 3 (Vt.
Envtl. Ct. Apr. 6, 2007) (Wright, J.).